Citation Nr: 9906229	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  95-08 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for traumatic 
arthritis of the metacarpocarpal joint of the right thumb, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1960 to 
December 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1993 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).  


REMAND

In the rating decision on appeal, the RO (1) granted service 
connection for traumatic arthritis of the left knee and 
assigned a noncompensable evaluation; (2) granted service 
connection for traumatic arthritis of the metacarpocarpal 
joint of the right thumb and assigned a noncompensable 
evaluation; (3) granted service connection for fractured 
right carpal scaphoid (right wrist) with traumatic arthritis 
and assigned a noncompensable evaluation; (4) denied service 
connection for degenerative changes of the left hip and 
thumb; (5) denied service connection for degenerative changes 
of the left wrist; and (6) continued the 20 percent 
evaluation for fractured right tibia with degenerative 
changes, postoperative osteotomy.  In a February 1995 rating 
decision, the RO granted 10 percent disability evaluations 
for both traumatic arthritis of the metacarpocarpal joint of 
the right thumb and fractured right carpal scaphoid (right 
wrist) with traumatic arthritis.

In June 1997, the Board denied (1) an increased evaluation 
for fractured right tibia with degenerative changes, 
postoperative osteotomy; (2) an increased evaluation for 
traumatic arthritis of the metacarpocarpal joint of the right 
thumb; (3) an increased evaluation for fractured right carpal 
scaphoid (right wrist) with traumatic arthritis; (4) 
entitlement to service connection for arthritis of the left 
hip; and (5) entitlement to service connection for 
generalized arthritic process.  The Board remanded the claim 
for an increased evaluation for traumatic arthritis of the 
left knee.  The appellant appealed the decision to the U.S. 
Court of Appeals for Veterans Claims (formerly the Court of 
Veterans Appeals) (the Court).  

The parties filed a joint motion for remand, dated July 7, 
1998, which the Court granted on July 16, 1998.  [redacted].
The parties filed a motion to substitute the July 7, 1998, 
remand with an amended joint motion and to vacate the July 16, 
1998, Order, which the Court granted on August 5, 1998.  
[redacted].  In the amended joint motion for remand, the parties 
moved to dismiss the appeal as to the claims for (1) an increased
evaluation for fractured right carpal scaphoid (right wrist) with 
traumatic arthritis; (2) an increased evaluation for fractured right 
tibia with degenerative changes, postoperative osteotomy; (3) 
service connection for arthritis of the left hip; and (4) 
service connection for a generalized arthritic process.  The 
parties stated that a claim for special monthly compensation 
was raised and that the appellant had filed a notice of 
disagreement as to the RO's failure to adjudicate the claim.  
Thus, the parties stated that such claim should be remanded 
for adjudication.  The parties moved to vacate and remand the 
claims for entitlement to an increased evaluation for 
traumatic arthritis of the metacarpocarpal joint of the right 
thumb and the failure to address whether the severity of the 
disability resulted in the appellant having lost the use of 
his right hand.  

As to the claim for increased evaluation for traumatic 
arthritis of the metacarpocarpal joint of the right thumb, 
the parties determined that VA had failed in its duty to 
assist in not providing the appellant with a thorough and 
contemporaneous medical examination which complied with the 
VA regulations.  Specifically, the parties noted that the VA 
examination reports lacked the necessary information in 
determining the severity of the appellant's traumatic 
arthritis of the metacarpocarpal joint of the right thumb.  
As to the failure to address whether the severity of the 
disability resulted in the appellant having lost the use of 
his right hand, the purpose of remanding that claim was to 
allow VA to determine if the appellant has lost the use of 
his right arm based upon his service-connected disabilities 
of traumatic arthritis of the metacarpocarpal joint of the 
right thumb and fractured right carpal scaphoid (right wrist) 
with traumatic arthritis. 


In compliance with the joint motion for remand and the August 
1998 Court order, the case is hereby REMANDED to the RO for 
the following action:

1.  The RO is to schedule the appellant 
for a VA examination to determine the 
severity of the appellant's traumatic 
arthritis of the metacarpocarpal joint of 
the right thumb.  The examination report 
should include specific measurements in 
degrees.  The examiner should address 
whether there is limitation of motion due 
to pain, weakened movement, excess 
fatigability, or incoordination is 
objectively demonstrated on examination.  
Both the positive findings and the 
negative findings must be stated in the 
examination report.  All appropriate 
tests and studies should be accomplished 
at this time.  Please report the active 
range of motion of each joint in the 
right thumb in degrees.  At what ranges 
of motion does pain limit function?  
Please state in degrees what is 
considered the normal ranges of motion of 
the joints in the thumb.  Please also 
report passive range of motion in 
degrees.  At what ranges of motion does 
pain limit function?  Is there any 
neurologic deficit?  State yes or no and 
set forth your findings.  Grade the 
strength of the right thumb.  Is there 
weakness?  State yes or no and set forth 
your findings.  Is there excess 
fatigability?  State yes or no and set 
forth your findings.  Is there 
incoordination?  State yes or no and set 
forth your findings.  Is the right thumb 
ankylosed?  State yes or no.  Is the 
right thumb unfavorably ankylosed?  State 
yes or no.  Is motion of the right thumb 
possible to within 2 inches (5.1 
centimeters) of the median transverse 
fold of the palm?

The examiner should report his/her 
findings in a clear, comprehensive, and 
legible manner and should state upon what 
evidence he/she bases the opinion.

2.  The RO is to schedule the appellant 
for a VA examination to determine the 
severity of the appellant's fractured 
right carpal scaphoid (right wrist) with 
traumatic arthritis.  The examination 
report should include specific 
measurements in degrees.  The examiner 
should address whether there is 
limitation of motion due to pain, 
weakened movement, excess fatigability, 
or incoordination is objectively 
demonstrated on examination.  Both the 
positive findings and the negative 
findings must be stated in the 
examination report.  All appropriate 
tests and studies should be accomplished 
at this time.  Please report the active 
ranges of motion of wrist flexion, wrist 
extension, ulnar deviation, radial 
deviation, forearm pronation, and forearm 
supination of the right wrist.  At what 
ranges of motion does pain limit 
function?  Please state in degrees what 
is considered the normal ranges of motion 
of wrist flexion, wrist extension, ulnar 
deviation, radial deviation, forearm 
pronation, and forearm supination.  
Please also report passive range of 
motion in degrees.  At what ranges of 
motion does pain limit function?  Is 
there any neurologic deficit?  State yes 
or no and set forth your findings.  Grade 
the strength of the right wrist.  Is 
there weakness?  State yes or no and set 
forth your findings.  Is there excess 
fatigability?  State yes or no and set 
forth your findings.  Is there 
incoordination?  State yes or no and set 
forth your findings.  

The examiner should report his/her 
findings in a clear, comprehensive, and 
legible manner and should state upon what 
evidence he/she bases the opinion.

The same examiner can conduct the 
examination of the right thumb and right 
wrist.

3.  The RO should issue a statement of 
the case as to the issue of failure to 
adjudicate the claim for special monthly 
compensation, as it has been determined 
that the appellant has submitted a notice 
of disagreement as to the failure to 
adjudicate the claim.

If the appellant wishes to perfect his 
appeal as to the claim for special 
monthly compensation, he must submit a 
timely substantive appeal after the 
issuance of the statement of the case.  
If there is a failure to perfect the 
appeal, the Board will take appropriate 
action.

The appellant is placed on notice that 
the Board has jurisdictional limitations.  
See 38 U.S.C.A. §§ 7104, 7105, 7105A 
(West 1991); 38 C.F.R. §§ Chapters 19 and 
20 (1998).

4.  The RO should schedule the appellant 
to undergo a special monthly compensation 
examination.  The examiner must be 
provided with the appellant's claims 
folder and must review the appellant's 
medical history.  The examiner is to 
opine as to whether the appellant has 
lost the use of his right arm or right 
hand based upon his service-connected 
disabilities of traumatic arthritis of 
the metacarpocarpal joint of the right 
thumb and fractured right carpal scaphoid 
(right wrist) with traumatic arthritis.  
The examiner should report his/her 
findings in a clear, comprehensive, and 
legible manner and should state upon what 
evidence he/she bases the opinion.

5.  In connection with the above-cited 
development, the RO is advised to ensure 
compliance with examination reporting 
requirements.  Pursuant to 38 C.F.R. 
§ 3.655 (1998), when the claimant without 
good cause fails to report for 
examination in connection with a claim 
for an increased evaluation, the claim 
will be denied.  However, the Secretary 
must show a lack of good cause for 
failing to report.  Further, VA has a 
duty to fully inform the veteran of the 
consequences of the failure to undergo 
the scheduled examination.  Reference is 
made to M21-1, Part IV, paragraph 
28.09(b)(3).  The regional office must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  This 
serves as notification of the regulation.

The RO is placed on notice of the cases of Hill v. Principi, 
3 Vet. App. 540 (1992) and Shipwash v. Brown, 8 Vet. App. 218 
(1995).  The case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant is free to submit additional evidence or argument 
on remand.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 3 -


